Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In Para 133, layer 1010c is referred to as an insulating layer, however in Para 172, layer 1010c is referred to as a third electrode.
In Para 177, layer 1010c is referred to a base substrate, however in Para 169, layer 1010b is also referred to as a base substrate.
Appropriate correction is required. It is suggested that the applicant go through the specification to address other issue that might be present in the specification of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada [US PGPUB 20190305197].

Regarding claim 1, Yamada teaches a display device, comprising:
a substrate (11, Fig. 6A);
a plurality of cells (regions between 15ax, Fig. 6A) provided with a partition wall (15ax, Fig. 6A) protruding on the substrate (Fig. 6A), and sequentially arranged along one direction (Fig. 6A);
a semiconductor light-emitting element (21, Para 28) accommodated in each of the plurality of cells (Fig. 6A); and
a first electrode (12, Para 20) provided with a plurality of electrode lines (wherein the electrode is partitioned into sections) arranged on the bottom of each of the cells (Fig. 6A), and electrically connected to the semiconductor light-emitting element (Para 32),
wherein the bottom of each of the cells comprises a first region covered by the plurality of electrode lines (Fig. 6A), and a second region formed between the electrode lines (Fig. 6A).

Regarding claim 7, Yamada teaches a display device wherein the second region is provided with at least one slit, and the at least one slit is partitioned by the plurality of electrode lines provided on the first electrode (Fig. 1/6A).  

Regarding claim 14, Yamada teaches a display device wherein the plurality of cells are arranged in a matrix structure, and the plurality of electrode lines extend to neighboring cells (Fig. 6A/6B).  

 Regarding claim 15, Yamada teaches a display device wherein an insulating material (30, Para 54) is filled between the partition wall and the semiconductor light-emitting element (Fig. 1/6A).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US PGPUB 20160240517] (hereinafter Kim).

Regarding claim 1, Kim teaches a display device, comprising:
a substrate (110/120 (and 160), Fig. 3A);
a plurality of cells (regions between 130, Fig. 3A) provided with a partition wall (130, Fig. 3A) protruding on the substrate (Fig. 3A), and sequentially arranged along one direction (Fig. 3A);
a semiconductor light-emitting element (150, Para 44) accommodated in each of the plurality of cells (Fig. 3A); and
a first electrode (140/170, Para 42/43) provided with a plurality of electrode lines (wherein the electrode is partitioned into sections) arranged on the bottom of each of the cells (Fig. 3A), and electrically connected to the semiconductor light-emitting element (Para 44),


Regarding claim 2, Kim teaches a display device wherein the substrate further comprises a dielectric layer (160, Para 44) to allow the first electrode to form an electric field with an external electrode (conducting material in 171, Para 44, Fig. 3A; wherein the electrode is external to the region overlapped by the light emitting element).

Regarding claim 3, Kim teaches a display device wherein the electric field is formed in each of the cells through the second region formed between the electrode lines (Para 44).

Regarding claim 4, Kim teaches a display device wherein 6 the partition wall provided in the cells is formed to cover at least part of the first electrode disposed in each of the cells (Fig. 3A).

Regarding claim 5, Kim teaches a display device wherein the partition wall is made of a polymer material (Para 47/49), and the electric field is formed inside each of the cells by the partition wall (in view of the conductive particles in the polymer).  

Regarding claim 6, Kim teaches a display device wherein at least part of the partition wall is formed to cover at least part of the first electrode, and the remaining part of the partition wall is formed to cover the dielectric layer (Fig. 3A).  

Regarding claim 8, Kim teaches a display device wherein the semiconductor light-emitting element accommodated in each of the cells comprises: 
a first conductive electrode (156, Para 54, Fig. 4) and a second conductive electrode (152, Para 54, Fig. 4); 
a first conductive semiconductor layer (155, Para 54) on which the first conductive 20electrode is disposed (Fig. 54); 
a second conductive semiconductor layer (153, Para 54) that overlaps with the first conductive semiconductor layer (Fig. 4), on which the second conductive electrode is disposed (Fig. 4); and 
an active layer (154, Para 54) disposed between the first and second conductive 25semiconductor layers (Fig. 4), 49wherein the first conductive electrode is disposed to face the first electrode (Fig. 3A).  

Regarding claim 9, Kim teaches a display device wherein the semiconductor light-emitting 5element is accommodated in the cells by an electric field formed by the first electrode and the external electrode (Para 44).  

Regarding claim 13, Kim teaches a display device wherein the substrate comprises one 25surface (surface contacting material 140/170, Fig. 3A) and the other surface (surface contacting material 120, Fig. 3A), and 50the first electrode is provided on one surface of the substrate (Fig. 3A), and a third electrode (120, Para 42) is provided on the other surface of the substrate (Fig. 3A), and an electric field is formed by the first electrode and the third electrode in each of the cells (Para 44, Fig. 3A).  




Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US PGPUB 20150255439] (hereinafter Kim349).

Regarding claim 2, Kim349 teaches a display device, comprising:
a substrate (210, Fig. 8);
a plurality of cells (regions between 290 and overlapping with material 280, Fig. 8) provided with a partition wall (290, Fig. 8) protruding on the substrate (Fig. 8), and sequentially arranged along one direction (Fig. 8);
a semiconductor light-emitting element (250, Para 122) accommodated in each of the plurality of cells (Fig. 8); and
a first electrode (220, Para 117) provided with a plurality of electrode lines (wherein the electrode is partitioned into sections) arranged on the bottom of each of the cells (Fig. 8), and electrically connected to the semiconductor light-emitting element (Para 117),


Regarding claim 8, Kim349 teaches a display device wherein the semiconductor light-emitting element accommodated in each of the cells comprises: 
a first conductive electrode (256, Para 121, Fig. 9) and a second conductive electrode (252, Para 121, Fig. 9); 
a first conductive semiconductor layer (255, Para 121) on which the first conductive 20electrode is disposed (Fig. 9); 
a second conductive semiconductor layer (253, Para 121) that overlaps with the first conductive semiconductor layer (Fig. 9), on which the second conductive electrode is disposed (Fig. 9); and 
an active layer (254, Para 121) disposed between the first and second conductive 25semiconductor layers (Fig. 9), 49wherein the first conductive electrode is disposed to face the first electrode (Fig. 8).  

Regarding 10, Kim349 teaches a display device further comprising: 
a second electrode (240, Para 120) disposed on at least part of the second conductive 10electrode (Fig. 8), and formed with an electrode line extending in a direction crossing the first electrode (Fig. 7/8).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





		/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819